Case: 17-10960      Document: 00514475714         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-10960                            May 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-53-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Ramirez pleaded guilty to possession with intent to distribute a
controlled substance and was sentenced within the Guidelines to 180 months
of imprisonment, to be followed by 3 years of supervised release. On appeal,
he contends that the district court violated his constitutional rights under the
Confrontation Clause and Due Process Clause when, in imposing his sentence,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10960    Document: 00514475714     Page: 2   Date Filed: 05/16/2018


                                 No. 17-10960

the court relied on information from the presentence report about his other
criminal activity.
      Even so, Ramirez moves for summary disposition of his appeal because
he concedes that the issue is foreclosed by this court’s decisions in United
States v. Beydoun, 469 F.3d 102, 108 (5th Cir. 2006), and United States v.
Navarro, 169 F.3d 228, 236 (5th Cir. 1999). He states that he seeks to preserve
the issue for further review.    As Ramirez observes, his rights under the
Confrontation Clause do not extend to sentencing proceedings. See Beydoun,
469 F.3d at 108. Moreover, we have previously rejected that the denial of the
right to confront witnesses at a sentencing hearing was a due process violation.
See United States v. Salas, 182 F. App’x 282, 284 & n.7 (5th Cir. 2006).
      Because Ramirez’s arguments are indeed foreclosed, his motion for
summary disposition is GRANTED. The judgment of the district court is
AFFIRMED.




                                       2